                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA


 MALCOLM MUHAMMAD,                    )
    Plaintiff,                        )
                                      )        Civil Action No. 7:17cv00481
 v.                                   )        MEMORANDUM ORDER
                                      )
 L. J. FLEMING, et al.,               )        By: Hon. Pamela Meade Sargent
        Defendants.                   )        United States Magistrate Judge
                                      )



      This case is before the court on the Defendants’ Motion For Summary
Judgment, (Docket Item No. 57) (“Motion”). This case recently was transferred to
the undersigned based on the consent of the parties. Prior to transfer, the
undersigned, on referral, entered a Report and Recommendation recommending that
the court grant the Motion and enter summary judgment in the defendants’ favor.
The plaintiff timely filed objections to the Report and Recommendation before the
case was transferred to the undersigned.


      In an Affidavit attached to Plaintiff’s Motion Objecting To Report And
Recommendation, (Docket Item No. 77-1), the plaintiff appears to object to each of
the findings contained in the Report And Recommendation, with the exception of
the court’s findings with regard to his claim that the Common Fare diet did not
provide him adequate nutrition. In light of the plaintiff’s objections, the undersigned
has reviewed de novo the evidence before the court on the Motion and the findings
and conclusions of law contained in her Report And Recommendation. Finding no
error, the undersigned now accepts the Report And Recommendation and adopts its
findings and conclusions of law.

                                           1
      Based on the above-stated reasons, the court GRANTS the Motion and will
enter summary judgment in the defendants’ favor on the plaintiff’s claim.


      The Clerk is instructed to enter the Final Judgment accompanying this
Memorandum Order, close this case and strike it from the court’s active docket.


      ENTERED: December 12, 2019.

                               /s/   Pamela Meade Sargent
                                     UNITED STATES MAGISTRATE JUDGE




                                         2
